internal_revenue_service department of re100 uniform issue list no washington dc contact person telephone number t ep ra t4 in reference to date attn aun legend company a company b company c state d state e state f division g division h division i plan x agreement y w o dear this is in response to a ruling_request submitted on your behalf by your authorized representative in a letter dated and supplemented by additional correspondence dated sec_401 concerning distributions from a plan described in of the internal_revenue_code the code in support of your ruling_request your authorized representative has presented the following facts company a designs orders from original equipment manufacturers manufactures sells leases and services construction equipment power systems lift trucks and related equipment company a maintains plan x containing a cash_or_deferred_arrangement within the meaning of a profit sharing plan s257 sec_401 of the code plan x received its most recent favorable determination_letter on company a has business operations located in states e and f company a has historically treated division g as d separate and distinct from divisions h and i serviced a separate and distinct market from that served by divisions h and i and in that sense constituted an independently operated business division g division g had its own separate work force including management production and administrative employees division g maintained its own parts department and its own sales and service_department division g's general manager had responsibility for division g's performance and was the only employee of division g that reported to one of company a's corporate vice presidents in the corporate headquarters division g personnel were solely responsible for the daily operations of the division's three field offices including decisions as to the hiring and firing of field personnel division g had separate production sales service and management facilities as well as a separate and distinct customer base division g was responsible for its own sales and service_department marketing and advertising division g had a separate budget separate invoicing and was shown separately on company a's profit and loss statements the assets and liabilities of division g were separately identifiable with its suppliers accounts with these suppliers had separately identified authorized territories and reported separately to them in most cases division g had separate contracts in all cases company a maintained separate payroll human resources credit and accounting functions were centralized in the corporate headquarters although the cost of those functions attributable to division g were charged back to division g in company a's profit and loss statements division g initiated coded and approved all of its own invoiced cost expenses reviewing approving and processing all division g sales commissions paid to and hours worked by division g employees division g was responsible for monitoring on company a entered into agreement y an unrelated corporation with company b for the sale of division g with the exception of real_estate associated with one of the three field offices and certain retained assets to company b the sale to company b constituted a sale of more than eighty-five percent of the non-real estate assets used by company a in its division g including without limitation tangible_personal_property intellectual agreement y provided es property goodwill leases accounts_receivable franchises approvals permits licenses contracts securities and certain other assets such as books records ledgers files documents correspondence customer lists and reports company a sold the real_estate subject_to a lease to company b third party on company a disposed of substantially_all of the assets used in division g the assets retained by company a pursuant to agreement y do not constitute assets used by company a in division g to an unrelated on in connection with the sale company a terminated the division g employees and substantially_all of these employees were offered employment by company b in the same jobs at the same locations and at approximately the same wages continues to maintain plan x of assets between plan x and any plan maintained by company b and there was no merger or transfer company a in accordance with section m of plan x which permit lump sum distributions upon the sale_or_other_disposition of substantially_all the assets to an unrelated corporation company a desires to make lump sum distributions to employees who continue employment with the corporation acquiring such assets your authorized representative further represents that company a has continued to maintain plan x after the sale of division g and that company a will make lump sum distributions from plan x subject_to any applicable consent requirements to the former employees on or before date based on the foregoing facts and representations you have requested the following rulings that company a's sale of division g to company b constituted a disposition of substantially_all the assets used by it k a ii in a trade_or_business within the meaning of code sec_2 that distributions of plan x account balances attributable to elective_deferrals made by the former division g employees employed by company b will not violate the distribution restrictions set forth in code sec_401 b i sec_401 b i of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events when read together with sec_401 provides that one of these distributable events is the disposition by a corporation of substantially_all its assets within the meaning of sec_409 used by the corporation in a trade_or_business of such corporation but only with respect b i ii of the code a ii further sec_401 2s to an employee who continues employment with the corporation acquiring such assets the event described in sec_1 k -1 d iv of the regulations is the date of the sale_or_other_disposition by a corporation of substantially_all the assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation to an unrelated corporation sec_1_401_k_-1 iv states for purposes of sec_1 k -1 d iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets sec_1_401_k_-1 of the regulations provides rules applicable to distributions upon the sale of assets k -1 d provides in relevant part that i must maintain the plan and the purchaser may not maintain the plan after the disposition distribution must continue employment with the purchaser of the assets disposition of the assets and it must generally occur by the end of the second calendar_year after the calendar_year in which the disposition occurred and the sale of substantially_all the asset used in a trade_or_business means the sale of percent of the assets and an unrelated entity is one that is not required to be aggregated with the seller under sec_414 b c the distribution must be in connection with the of the code after the sale_or_other_disposition the employee receiving the section the seller at least iii m ii iv or sec_1 k -i d of the regulations provides in part that distribution may be made only if distribution within the meaning of sec_402 it is a lump sum of the code - sec_1_401_k_-1 v of the regulations provides that a distribution may be made under sec_1_401_k_-1 only if any consent or election required under sec_411 is obtained or you have represented that division g had a separate production separate workforce separate management facilities as well as a separate and distinct customer base and maintained separate_accounts with manufacturers of product lines you have further represented that division g had a separate budget separate invoicing and was shown separately on company a's profit and loss statement presented herein division g has been determined to be a trade_or_business of company a within the meaning of sec_401 k a ii based on all the facts and circumstances it has further been represented that company a sold more than of the assets of division g to company b substantially_all employees of division g were offered employment with company b distributions will be made in lump sums in connection with the company a will maintain plan x after the sale and accordingly with respect to ruling_request one and two we conclude that the sale of division g by company a constituted a disposition of substantially_all of the assets used in a trade_or_business within the meaning of code sec_401 k a ii that distributions of plan x account balances attributable to elective_deferrals made by the former division g employees employed by company b will not violate the distributions restrictions set forth in code sec_401 k b i and the above ruling is based on the assumption that plan x is qualified under sec_401 a and k of the code and the related trust will be exempt under sec_501 of the code at the time of the transaction this ruling is also based on the assumption that any consent or election required under code sec_411 obtained or ig this ruling is directed only to the taxpayer that requested sec_6110 it of the code provides that this private_letter_ruling may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours jel keel ta john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division 02st enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative ce
